Citation Nr: 9913906	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to improved death pension as helpless child of 
the veteran based on the payment of unreimbursed medical 
expenses.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1918 to July 
1919.  He died in June 1963.  In a May 1993 rating action, 
the appellant, the daughter of the veteran who was born in 
December 1946, was determined to be a helpless child for VA 
purposes.  She was paid improved death pension at the maximum 
rate based on no income effective December 1, 1992.  In April 
1994 the regional office determined that unreimbursed medical 
expenses submitted by her could not be considered since she 
was already being paid at the maximum rate based on no 
income.  The appellant appealed from that decision.

In October 1995 the regional office terminated the 
appellant's award of improved death pension effective 
December 1, 1992, based on excess income consisting of a 
disability benefit.  It was held that her unreimbursed 
medical expenses for the period from December 1992 to 
December 1993 were insufficient to reduce her countable 
income below the maximum limit.  The case is now before the 
Board for appellate consideration.  

The supplemental statement of the case that was sent to the 
appellant in September 1998 also reflected an issue of 
entitlement to improved death pension based on unreimbursed 
medical expenses paid from June 1995 to February 1996.  
However, the appellant has not perfected an appeal regarding 
that matter and that matter is not considered to be in an 
appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.   

2.  In November 1992 the appellant submitted a claim for 
improved death pension benefits as a helpless child of the 
veteran.  She was born in December 1946.

3.  In a May 1993 rating action the appellant was determined 
to be a helpless child of the veteran.  

4.  In June 1993 the appellant was paid improved death 
pension effective December 1, 1992.  She was paid at the 
maximum rate of $108 per month based on her report of no 
countable income. 

5.  In December 1993 the appellant submitted a report of 
unreimbursed medical expenses of $752 paid for the annualized 
period from December 1992 through November 1993.

6.  In April 1994 the regional office advised the appellant 
that the unreimbursed medical expenses could not be 
considered since she was already being paid at the maximum 
rate based on no income.  The appellant appealed from that 
decision.  

7.  In August 1995 the regional office received information 
that the appellant had been in receipt of disability benefits 
from an insurance company of $787 per month since July 1992.

8.  In October 1995 the regional office terminated the 
appellant's award of improved death pension effective the 
date it began or December 1, 1992, due to excess income.  
This action created an overpayment of $3,756.  The appellant 
requested a waiver of recovery of the overpayment and the 
request was denied in March 1996. 

9.  The record establishes that the appellant's countable 
income was in excess of $1,296 for the annualized period from 
December 1992 to December 1993.


CONCLUSION OF LAW

Entitlement to improved death pension as a helpless child of 
the veteran for the period from December 1992 to December 
1993 based on a deduction of unreimbursed medical expenses is 
not warranted.  38 U.S.C.A. §§ 1503, 1542, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.24, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
the record reflects that in March and May 1996, the regional 
office asked the appellant to provide all unreimbursed 
medical expenses paid from December 1992 to January 1996.  
The appellant did not provide the requested information.  
Accordingly, the Board will base its decision on the evidence 
of record. 

Improved death pension under Public Law 95-588 is the benefit 
payable by the VA to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse or child meets the applicable net worth requirements 
and has an annual income not in excess of the applicable 
maximum pension rate.  38 C.F.R. §§ 3.3, 3.23.  

In cases in which there is no personal custodian, i.e., there 
is no person who has the legal right to exercise parental 
control and responsibility for the child's welfare or the 
child is in the custody of an institution, pension shall be 
paid to the child at the annual rate specified in 38 U.S.C.A. 
§ 1542 as increased from time to time, reduced by the amount 
of the child's countable annual income.  38 C.F.R. § 3.24(b).

In determining income for improved death pension, payments of 
any kind or from any source shall be counted as income in the 
year in which received unless specifically excluded.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Unreimbursed amounts paid by a child for medical expenses of 
the child, the child's parents and the child's brother and 
sisters will be excluded from countable income to the extent 
that such amounts exceed five percent of the maximum annual 
pension rate or rates payable to the child during the 
12-month annualization period in which the medical expenses 
were paid.  38 C.F.R. § 3.272(g).  

Improved death pension was not payable to a child of a 
veteran when the annual income of the child exceeded $1,296 
effective in December 1992.  38 U.S.C.A. § 1542.

In this case, as indicated previously, the record reflects 
that in June 1993 the appellant was awarded improved death 
pension benefits as helpless child of the veteran effective 
December 1, 1992.  She was paid at the maximum rate at $108 
per month based on her report of no countable income.  In 
December 1993 she submitted a report of unreimbursed medical 
expenses of $752 paid during the annualized period from 
December 1992 to December 1993.  She was informed by the 
regional office that the unreimbursed medical expenses could 
not be considered to increase her death pension since she was 
already being paid at the maximum rate based on no countable 
income.  There was no countable income from which the 
unreimbursed medical expenses could be deducted.  The 
appellant appealed from that decision.  However, subsequent 
events, as set out below, have rendered that decision, and 
the appeal, moot.  

The regional office in August 1995 received information that 
the appellant had been in receipt of disability benefits from 
an insurance company of $787 per month as of July 1992.  
Accordingly, in October 1995 her improved death pension was 
terminated effective the date it commenced or December 1, 
1992, due to excess income.  As noted above, the 
determination that she had income from before the effective 
date of her pension renders moot the issue of consideration 
of medical expenses in the event of no countable income.  

Under the facts as they are now constituted, the issue on 
appeal has become whether the unreimbursed medical expenses 
reported by the appellant in December 1993 would have been 
enough to reduce her annual countable income below the 
statutory limit for entitlement to improved death pension for 
the annualized period from December 1992 to December 1993.  
Clearly, they do not.  The appellant indicated at a February 
1996 hearing conducted in connection with her waiver request 
that the cost of her medications were some $375 per month.  
However, even that amount would not be sufficient to reduce 
her countable income below the statutory annual limit of 
$1,296.  Accordingly, under the circumstances, an evidentiary 
basis which would warrant allowance of the appellant's appeal 
has not been established.  38 U.S.C.A. §§ 1503, 1542; 
38 C.F.R. §§ 3.23, 3.24, 3.271, 3.272.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107. 



ORDER

Entitlement to improved death pension based on a reduction in 
countable income due to unreimbursed medical expenses is not 
established.  The appeal is denied. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

